DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the response, filed 1/5/2022.  Claims 1-20 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on 1/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,510,069 and US Patent No. 10,853,792 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a system and method in which cash deposits may be made at merchant locations, wherein a bank customer may use a mobile phone or other hand-held device to request a cash deposit from a banking app, receive a barcode containing embedded information indicating the cash deposit and presents the barcode to the merchant premises, along with the cash to be deposited, see [0010] of the Specification of the instant application.  The independent claims recite uniquely distinct features:
independent claim 1, a mobile device, comprising: 
a processor; and 
a memory coupled to the processor, the memory comprising instructions that, when executed by the processor, cause the processor to: 
receive an amount of a cash deposit for an account; 
analyze behavioral and historical data associated with the account to determine a cash limit for the account; and 
in response to the amount not exceeding the cash limit, generate a scannable barcode to be displayed on the mobile device, wherein the amount is embedded in the scannable barcode.
Regarding independent claim 8, a non-transitory computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to: 
receive an amount of a cash deposit for an account; 
analyze behavioral and historical data associated with the account to determine a cash limit for the account; and 
in response to the amount not exceeding the cash limit, generate a scannable barcode to be displayed on a display coupled to the processor, wherein the amount is embedded in the scannable barcode.
Regarding independent claim 15, a method, comprising: 
receiving, by an application executing on a processor of a mobile device, an amount of a cash deposit for an account; 
analyzing, by the application, behavioral and historical data associated with the account to determine a cash limit for the account; and 
in response to the amount not exceeding the cash limit, generating, by the application, a scannable barcode to be displayed on the mobile device, wherein the amount is embedded in the scannable barcode.

The closest prior art, Cantley et al. (US 2018/0336538 A1) and Davis et al. (US 8,146,805 B1) fail to anticipate or render obvious at least the underlined limitations.
Cantley et al. discloses utilizing an application on a user’s phone to authenticate the user, receive a request for a cash deposit, receive a deposit amount and a digital image of the cash from the user, and, subsequent to validating the supplied information, transmits a code to the user’s mobile device for later use at a financial center [0054 & 0060].
Davis et al. discloses a user using a mobile device for logging into, via a user’s credentials, a website of a financial institution in order to request a cash deposit and wherein the financial institution generates a barcode encoding the cash deposit information and transmits the barcode to the user to be displayed on a display of the mobile device (Col. 4, lines 37-51 & 52-65).
However, neither Cantley et al. nor Davis et al., taken alone or in combination, fails to teach or fairly suggest at least the underlined limitations above when taken in combination with the remaining claimed limitations of each independent claim, respectively.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876